DETAILED ACTION
	This Office action is in response to the election and amendment filed 9 November 2021.  Claims 1-20 are currently pending; claims 12-20 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11, in the reply filed on 9 November 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 12-20 directed to an invention non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 recites, inter alia, a first conductive via embedded in the first dielectric layer and disposed on the integrated circuit component, a first level height offset being presented between a top surface of the first conductive via and a top surface of the first dielectric layer, wherein a top surface of the first conductive via and a top surface of the first dielectric layer are higher than a top surface of the insulating encapsulation; a first patterned seed layer covering the first conductive via and a portion of the first dielectric layer; a first redistribution wiring covering the top surface of the first conductive via and the top surface of the first dielectric layer; a second dielectric layer covering the first dielectric layer and the first redistribution wiring; and a second conductive via disposed on the first redistribution wiring, the second conductive via being electrically connected to the first redistribution wiring, wherein a second 
These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-11 depend from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

CANDICE Y. CHAN
Examiner
Art Unit 2813
25 February 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813